Citation Nr: 9922177	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 30 percent disabling, to 
include a separate compensable rating for arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service from July 1976 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded this case for further development in 
February 1997.  The additional development having been 
completed to the extent possible, the claim is returned to 
the Board for adjudication.  

The Board's decision is limited to the issue developed for 
appellate review.  A review of the record, indicates that the 
service representative in his brief dated in April 1999 
contends that there are several secondary, or intertwined 
disabilities raised, including phlebitis, chronic venous 
insufficiency, and static dermatitis.  Some of these claims 
have been previously denied.  The Board does not agree that 
these issues are inextricably intertwined with the issue in 
contention.  The veteran may pursue these as secondary 
claims, but any such issues have not been fully developed for 
appellate review, and are not before the Board at this time. 
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 
Vet. App. 398 (1995).  Additionally, the issue of a total 
rating based on individual unemployability has been raised, 
but not otherwise developed for appellate review.  It too is 
referred to the RO.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain, swelling, instability, 
clicking, popping, and giving way of the right knee.  

3.  Current objective findings of the right knee disorder 
include severe instability, with atrophy or disruption of the 
patella tendon.  The range of motion (ROM) is limited to 100 
degrees of flexion.  There was subchondral crepitation, and 
lateral instability.  There is x-ray evidence of arthritis of 
the right knee. 

4.  The service connected knee disability does not present 
such an unusual picture as to render the application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disorder, manifested by instability, have 
not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5257 (1998). 

2.  The criteria for a separate evaluation of 10 percent, but 
no more, for degenerative arthritis of the right knee, based 
on limitation of motion, have been met. 38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.71a, DC 5003-5010, 
5260, 5261 (1998); VAOPGCPREC 23-97 (Jul. 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

In adjudicating well-grounded claims, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the veteran's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  v. Derwinski, 
1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination in July 1997.  All pertinent evidence in the 
appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Additionally, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, DCs 
5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

Review of the service medical record reveals that the veteran 
injured her right knee in a training accident in October 1976 
when she fell from a telephone pole.  Upon examination, it 
was determined that the veteran had acutely dislocated her 
right patella.  She was taken to the Fort Gordon Hospital 
emergency room where the patella was relocated.  She was 
placed in a cylinder cast for ten days.  An arthroscopy was 
performed.  In November 1977, she underwent surgery for the 
lateral release and medial reefing of the right patella 
mechanism.  Afterwards, she remained in a cylinder cast for 
six weeks.  During the remainder of service, she continued to 
have a series of accidents in which she reinjured her knee 
and dislocated the right patella, numerous times.

In September 1978, a service medical review board examined 
the veteran and found her unfit for military duty, and 
recommended her separation from the service.  The diagnoses 
of chronic subluxating right patella, treated, unimproved by 
history; chondromalacia patellae, right side, moderate to 
severe; and, status post (SP) lateral release and medial 
reefing right patellar mechanism, were rendered.  She was 
separated with a 30 percent disability.

Post service medical records contain numerous hospitalization 
reports and surgical procedures to correct the veteran's 
right knee disorder.  In March 1979 at Duke University 
Medical Center Hospital the veteran underwent an arthroscopy, 
and a McIntosh anterior lateral reconstruction procedure of 
the right knee. When evaluated at Duke in January 1979, she 
had complained of significant pain, recurrent swelling, and 
instability of the knee. The examiner noted a 1/2 inch thigh 
atrophy, and well healed incisions over the medial and 
lateral knee joint. There was no erythema, swelling, or 
fluctuance, and no significant effusion.  Patella tracing was 
satisfactory.  There was mild medial instability.  McMurray's 
sign was negative, with obvious anterior drawer sign, and 
significant apprehension sign and lateral luxation.  There 
was tenderness over the medial incision with positive Tinel 
sign.  X-rays failed to reveal loose bodies.  The diagnoses 
were anterior lateral instability, right knee with tear of 
anterior cruciate ligament and probable lateral meniscus; SP 
vastus medialis oblique advancement with history of recurrent 
subluxation of the patella; and, probable infra-patella 
branch of saphenous nerve neuroma.

An August 1979 Duke University Hospital medical record 
mentioned the March 1979 procedure noting that the veteran, 
"did well until three or four weeks ago when she had a 
sudden pop in the right knee."  The only finding of any 
significance was tenderness over the lateral joint line 
indicating a possible torn lateral meniscus.  The examiner 
opined that it did not bother her enough to consider doing 
anything about and he recommended increasing her exercise 
program.

In a VA examination in September 1979, the appellant noted 
complaints of pain and swelling when standing or walking for 
long periods, fluid on the knee, and the right knee, "gives 
-way" frequently.  A history of thrombophlebitis in both 
legs during service was also reported. She received treatment 
in March, and June 1978 for phlebitis of the right leg. 

The examiner noted a 2-inch atrophy of the right thigh, 5 
inches above the patella, and a 1-inch atrophy 2 inches above 
the patella. There were several well-healed, nonadherent, and 
nontender surgical scars on the right thigh and leg. The 
patella was stable in place, and did not dislocate.  ROM of 
the right knee was normal. There was no grinding of the 
patella. There was a markedly positive drawer sign with 
anterior subluxation of the tibia anteriorly on the femur.  
Lateral stability was O.K.  The veteran wore a hinged knee 
brace with a patella cutout.  The examiner's diagnosis was 
residuals of surgery, right knee, and internal derangement of 
the right knee.

By an October 1979 rating decision, service connection for a 
right knee disability was granted, with a 30 percent 
evaluation assigned from January 1979.  A temporary 100 
percent rating under Para. 30, was in effect from March 2, 
1979.  This was reduced to 30 percent effective September 2, 
1979.  Such 30 percent evaluation is the maximum evaluation 
allowed under this code for this disability.  

The Board notes that since that time, because of the 
veteran's numerous surgical procedures, hospitalizations, and 
periods of convalescence, the disability rating has been 
increased on numerous occasions to a temporary 100 percent 
rating. The schedular rating of 30 percent however, has 
remained in effect since that time, at times when temporary 
total ratings were not assigned.  

In a VA examination in August 1981, the examiner noted a 
normal gait. There was roughness of the articular surface of 
the right patella with passive manipulation. No fluid was 
detected on the knee.  Manipulation caused involuntary 
guarding with a pain reaction.  There was crepitation with 
active extension.  The range of motion (ROM) of the knee was 
0 to 135 degrees.  There was slight laxity of the medial 
collateral ligament and also the anterior cruciate ligament 
with moderate laxity in the lateral collateral ligament.  
McMurray sign was essentially negative. X-rays noted 
sharpening of the articular margins of the knee with a metal 
staple present in the medial condyle of the femur.  There was 
cortical roughening present medially and laterally just above 
the condyles.

The diagnoses was post operative (PO), multiple surgeries for 
repair or replacement, medial collateral ligament, anterior 
cruciate ligament with laxity of the lateral collateral 
ligament, right; PO meniscectomy, medial and lateral semi-
lunar cartilage, right; and chondromalacia, patella, right.

A VA examination in September 1982, was essentially the same 
as the August 1981 examination.  As was an October 1986 VA 
examination, which noted an ROM of the right knee from 0 to 
140 degrees. A diagnosis of a history of PO removal of 
regrown lateral semi-lunar cartilage, right with reinjury and 
shaving of the patella,  right knee was added. 

In a VA examination in June 1991, the examiner noted the 
veteran's long history of right knee injuries and surgeries.  
She had been doing fairly well until she reinjured her right 
knee in November 1990.  Arthroscopic surgery in February 1991 
reported loss of the anterior cruciate ligament.  In April 
1991, the veteran underwent an open reconstruction of the 
right knee with anterior cruciate ligament repair and a left 
tibial band repair.  She was placed on a program of use of a 
cast and knee brace, and daily physical therapy.  She had not 
been able to work as a nurse since the last operation.

The examiner noted the circumference of the right mid thigh 
was 23 inches compared to 25 inches on the left.  The 
circumference of the knees was 17 1/2 inch bilaterally. ROM of 
the right knee was 0 to 90 degrees with considerable pain at 
80 degrees.  ROM of the left knee was to 140 degrees.  There 
was some rocking at the right knee on the medial and lateral, 
with definite weakness of the anterior cruciate ligament on 
the right. The diagnoses was PO residuals, multiple 
procedures for dislocation, right patella and arthrotomies 
for realignment of the patella, repair of torn anterior 
cruciate ligaments, resection of cartilage's, medial 
collateral ligament repair, and repeat anterior cruciate 
ligament repair and lateral tibial band repair with complete 
healing.

Review of April 1992 x-rays, noted prominent degenerative 
spur formation from the supracondylar region, right, the 
lateral and medial joint spaces, and tibial eminence.  There 
was spurring shown from the posterior portion of the patella.  
The impression was extensive degenerative changes, and old 
postoperative changes.  

A VA examiner in June 1992, noted a total unstable right knee 
with chronic edema. The posterior cruciate was removed. The 
patella was tender and easily movable, with very little 
medial stability. There was negative drawer sign, and 
rotation medially with pain, and very unstable.  Pain was 
elicited on palpation of medial meniscus areas and along the 
medial collateral ligament. There was swelling over the 
entire knee, with multiple scars. ROM was flexion to 110 
degrees; and, extension to 5 degrees.  The diagnoses was 
posterior cruciate ligament, torn and removed: 
chondromalacia, grade IV, right patella; degenerative 
arthritis (medial femoral condyle); torn medial meniscus, 
right knee; chronic posterior instability right knee.

A VA examination in March 1993, reported the veteran was 
still under treatment and rehabilitation for her knee. She 
limped and stated she had clicking, popping, and giving way 
with intermittent swelling. She was being treated with Motrin 
and aspirin, and wore a brace and occasionally used a cane.  
She was full weight bearing at the time of examination.  ROM 
was from 0 to 115 degrees.  She was non-tender with minimal 
patellofemoral grinding, and 2+ anterior draw sign.  X-rays 
revealed degenerative changes within the knee joint with 
sclerosis and narrowing of the joint line.

A VA fee based examiner in October 1994, noted the veteran 
was wearing a knee brace on the right knee. Without the 
brace, she walked with a right side limp but stood with 
fairly good posture. The right knee revealed multiple 
surgical scars.  She had anterior, posterior, and medial 
instability. There was a 1+ Lachman's sign, and anterior 
drawer sign on the left indicating some congenital 
instability.  ROM of the right knee was from 0 to 110 
degrees. There was some chronic soft tissue swelling and a 
purplish modeling of the right foot and lower leg.  A 
dorsalis pulse could not be palpated on the right side.  X-
rays revealed extensive hardware consisting of 3 control 
screws; a large screw traversing from the lateral to the 
medial side of the distal femur as well as markers in a 
meniscal graft and 2 staples in the tibia. Definite 
degenerative changes were noted on the medial compartment 
with sharpening of the tibial spines and decrease in the 
height of the joint space. Femoral patella arthritis was 
shown. 

The examiner noted an unbelievable history of a series of 
injuries and multiple surgical procedures on the right knee. 
The veteran was extremely agitated, depressed, and resentful 
because she felt the army physicians failed to recognize her 
condition and were primarily responsible for her present 
condition.  She desperately wanted to return to nursing, and 
was advised by the examiner that on a realistic basis, he did 
not think this was possible.  The veteran wanted to have a 
total knee replacement, and the examiner opined that she had 
unrealistic expectations from this procedure.  The fact that 
the veteran had so many injuries, sometimes with minor 
mechanisms, caused him to believe that the veteran had very 
poor soft tissue and should have no further reconstructive 
surgery at this time.  He opined that she needed to be 
prepared both physically and emotionally for a job that did 
not require the physical stresses of nursing, but probably 
more of an almost sedentary nature.

The Board remanded this claim in February 1997 for additional 
development including another VA examination.

In a VA examination in July 1997, the examiner noted atrophy 
of the right quadriceps of about 2 inches, at 5 inches above 
the patella. The patella was high with atrophy or disruption 
of the patella tendon.  The veteran was able to extend quite 
well with resistance.  ROM was to 100 degrees of flexion, 
with 0 degrees of extension.  There was subchondral 
crepitation, and an increase in the lateral instability and 
anterior drawer sign.  The examiner opined that the 
disability was severe, and of the soft tissue of the knee 
with instability of the major ligamentous structures of the 
knee.

The RO has rated the veteran's right knee disorder, under the 
VA's Schedule for Rating Disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The right knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5260, Leg, 
limitation of extension; as follows;

Under DC 5257, Knee, other impairment of, 
including recurrent subluxation or lateral instability.

Severe impairment warrants a 30 percent disability rating, 
and is the highest rating under this schedular provision.  

Moderate impairment warrants a 20 percent disability rating.

Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.


Under DC 5260, Leg, limitation of flexion 

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 15° warrants a noncompensable 
rating.  

The Board has concluded that a higher rating under; DC 5257, 
Knee, other impairment of; is not for application.  The 
maximum rating under this code would not allow a higher 
rating than the current 30 percent rating, and a higher 
rating under this code is therefore inapplicable. An 
increased evaluation under DC 5260, or 5261 is not indicated, 
as her ROM on the last VA examination in July 1997 was 
flexion to 100 degrees, and extension to 0 degrees.

Likewise, the veteran does not have ankylosis of the right 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5252, Knee, ankylosis of; or, DC 5267, Tibia and fibula, 
impairment of: is not applicable.

It is noted, pursuant to the General Counsel Opinion 
previously cited, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment. In this case, in addition to the rated 
instability, there is a finding of arthritis, and of 
limitation of motion (flexion).  Limitation of motion is not 
contemplated in DC 5257.  Moreover, as x-rays have confirmed 
degenerative arthritis of the right knee, in accordance with 
VAOPGCPREC 23-97, a separate 10 percent rating is warranted 
for the right knee under DCs 5003-5010.  A rating in excess 
is not warranted, however, based on the limitation of motion, 
as the motion is not so limited under the flexion and 
extension codes set forth above.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right knee 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization, as to render the regular 
schedular standards impractical. 38 C.F.R. 3.321(b)(1).  
While the veteran has a severe right knee disability which 
may prevent her from resuming her previous level of 
employment as a nurse, the knee disorder is not so severe as 
to require an extra schedular rating.  Evidence suggests that 
there is other lower extremity disablement.  She is 
compensated with temporary total ratings for surgery and 
convalescence, and it is not shown that her disability is 
otherwise so unusual to warrant an extraschedular rating.  
Since the preponderance of the evidence is against allowance 
of this appeal, the benefit-of- the-doubt doctrine is 
inapplicable. 38 U.S.C.A. 5107(b) (West 1991 & Supp. 1999).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the instability of the right knee is properly rated 
at 30 percent disabling, the maximum rating allowable under 
DC 5257.  In addition, a separate 10 percent rating, but no 
more, for the veteran's degenerative arthritis of the right 
knee is warranted.


ORDER

Entitlement to an increased rating for a right knee disorder, 
manifested by instability, currently rated as 30 percent 
disabling, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
arthritis of the right knee is warranted subject to the law 
and regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

